.   -.
                                                                                                 423




                  OFFICE       OF THE ATTORNEY     G’ENERAL    OF TEXAS
                                          AUSTIN
                                                                *
-c.yurn
 --                                                                 n




          Ronorable Hmsr Garrison,    Jr.
          Director,   Department of Public       Safety
          CalUDEebti                                            \       \
          &iin,     Texas
                                                          N\
          Deer Sir:



                                                            on of certii’icstes    of
                                                          under &tic16     1436-1,




          certificates     o
                                                   raveeling    the exlstecoe
                                                   certificates    issued by the




                  -‘(a)ut     the appliostlon  contains eny false or
                rrauaulent statement,   or that the molicsnt      has
                failed to furnish required lnformtion       rac.ucsted
                by thz Denartscnt,   or that the e?~Llccnt    is n6r
                entitled  to the isouacoc ‘of a certificnte     of title
                under this iAct.”   (Emphasis ours)
                   “(b) That ths Department hcs reasonable              ground to
                believe that the vehicle   is a stolen or           COGSWt6d

                        ..
Eon. Eomer Garrison,      Jr., Pam   2


       vehicle    as hzreln dofined,     or that the issuerice   of
       a certificate       cf title v:0uia constitute a fraud
       against Ch6 riEhtfu1 o;;n:r or a n,ortnagee."
       cmphaais      ours)

        hd6r the sections   nbove quoted,_it   Is the opiriion of
th!s  Departnsnt that the De?artnent of Public safety      is euth-
orlzed to cancel or to revoke a certifiaate      of title  which does
net oontsin the information   requested in the application.      i%r-
tkor, if it appears from the records of the Depsrtment of Public
zaiety that the issuancs of a certificate     will operate as a
fraud a@inat    a mortgagee or the owner, it is the duty of your
Department to refuse to issue a oertif'icate,     or, having
erroneously issued one, to revoke or suspend it.

                                         Yours very truly




                                                _.